The opinion of the Court was drawn up by
Weston C. J.
The subject matter of this suit was a fixture, the construction of which having occasioned a material alteration of the house, in many parts of its interior arrangement, it wpuld be going far to hold it removable, even between landlord and tenant. Such removal is not allowed, where it may cause any material injury to the estate. 2 Kent, 342. Thus a conservatory, erected by tenant for years, on a brick foundation, attached to a dwelling-house, and communicating with it by windows, opening into the conservatory, and a' flue passing into ¡he parlor chimney, becomes part of the freehold, and cannot be removed by the tenant or his assignees. Buckland v. Butterfield & al. 2 Brod. & Bing. 54.
Nor is the exercise of this right necessarily deducible from the permission, accorded to the plaintiff, to make any alteration or improvement, during His occupancy, provided the same should not lessen the value of the property, or occasion expense to the lessor. If however, during the term, the] plaintiff had again-altered the house, by restoring it, if it could be done, to its original condition, the removal of the furnace, under this clause in the lease, might have been justified. This not having been done, it may deserve serious consideration, whether by fair implication the plaintiff was not bound to leave, for the benefit of the estate, alterations and improvements made by himsejf, under the stipulations in the lease. But if in conformity with the liberal rule, which prevails between landlord and tenant, the plaintiff had, a right to remove the furnace as his property, the authorities require, that it should be exercised during'the term. 2 Kent, 346.
In Lee v. Risdon, 7 Taunton, 188, it was held, that the tenarit-may sever fixtures, erected by himself, during his term but not afterwards, and that having ceased to be goods and chattels, and becoming part of the freehold, unless so severed, trover cannot be maintained for them. And the authority of this case was recognized in Colegrave v. Dios Santos, 2 Barn. & Cress. 76. Where a tenant affixed bells to a house, which he did not remoye during *461his term,’ it was held, that they became the property of the owner of the house. Lyde v. Russell, 1 Barn, & Ald. 394. In Gaffield v. Hapgood, 17 Pick. 192, this subject was examined, and it was held that the tenant must exercise his right during the term. Penton v. Robert, 2 East, 88, may seem to maintain a different doctrine. But that was the case of a mere ground lease. The buildings were erected by permission, and remained therefore personal property, as this Court has decided in Russell v. Richards & al. 1 Fairf. 429. It does not follow, that the same rule is to be applied to additions made, or fixtures attached, to an existing house, taken on lease, and not removed during the term.
Here the lease expired, by its own limitation,, on the first of July, 1837. In such case, notice to quit, to determine the lease, is not required even by the English law. Messenger v. Armstrong, 1 T. R. 54; Flower v. Darby, ibid. 162. The plaintiff had a right to hold longer, upon his electing so to do ; but he expressly declined to have his term enlarged, and so notified the agent of the'defendant. After the expiration of the year then, he had no rights whatever in the house, although his subsequent occupancy was justified by the rent received up to and inclusive of the seventh of August. If the lease had been determinable at will, and it had been determined by the lessor, the lessee would have been entitled to a reasonable time to remove his effects, with the right of ingress and egress for this purpose. And by statute, thirty days notice must be given, to entitle the lessor to maintain forcible entry and detainer. Davis v. Thompson, 13 Maine R. 209. But in this case the duration of the plaintiff’s right in and to the house was fixed by the lease. If the plaintiff had left in the house, after his term a personal chattel, which the defendant had retained, and had refused to deliver up on demand, the plaintiff might have maintained trover, as an apt remedy for redress. But the furnace had ceased to be a personal chattel, and had become a part of the freehold. The plaintiff, instead of severing it therefrom during his term, had suffered it to remain, incorporated with the house, sometime after its termination. If the ‘defendant would not then permit him to sever it, whatever other remedy may exist, if any, it appears to us, that he cannot be held liable in trover.

Exceptions sustained.